Blackburn, Judge,
concurring specially.
I am constrained to agree with my colleagues that the trial court erred in granting visitation to the paternal grandmother after the adoption of the minor children by a stepfather who is not a blood relative. The legislature has specifically limited the visitation rights of grandparents after an adoption to those instances in which the adopting parent is a blood relative. It is most unfortunate that, as a matter of law, every grandparent is denied the right of visitation in every instance of adoption by a non-blood relative, without regard for what may be in the best interest of the child. While arguably such a result may be in the best interest of an unknowing infant, who would make the case that the interest of a child who has had a loving, on-going relationship for years with a caring grandparent are necessarily served by severing such relationship. Such decisions should be made by a judge based upon the facts of each case. It is the prerogative of the legislature to address this matter.
Where the language of the statute is plain, unambiguous and positive, and is not capable of two constructions, no court has a right to construe it to mean anything other than what it says. Sirota v. Kay Homes, Inc., 208 Ga. 113 (65 SE2d 597) (1951); Ga. Const. of 1983, Art. I, Sec. II, Par. III.
*319Decided February 10, 1993.
Patrice S. Howard, for appellant.
Mary P. Schildmeyer, for appellee.